DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(l) because the character of the lines and text in Figures 2 and 3 do not conform to the required standard — every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following informalities: 
The abbreviation HVAC is not defined before being used.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8-10, 12-13, 16-18 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka et al. U.S. Patent Publication No. 20200300491 (hereinafter Matsuoka).
Regarding claim 1,  Matsuoka discloses a computer-implemented method [0072 —  intelligence components 316 can be implemented in the form of general-purpose processors carrying out computer code stored in local memory (e.g., flash memory, hard drive, random access memory; 0093, Fig. 6 — The methods and processes described herein may similarly be implemented by tangible, non-transitory computer readable storage mediums and/or computer-program products that direct a computer system to perform the actions of the methods and processes described herein.] comprising: 
obtaining, by one or more processors [0017, 0093-0102, Fig. 6 — processors 614; 0072 —  intelligence components 316 can be implemented in the form of general-purpose processors carrying out computer code stored in local memory (e.g., flash memory, hard drive, random access memory], temperature data from a monitored property [0128 —  The model may be generated/updated using some or all of a variety of information, such as a history of indoor temperature, a history of outdoor temperature, a history of temperature of the structure, characteristics of the HVAC system, etc.]; 
generating, by the one or more processors, an energy model of the monitored property based on the obtained temperature data [0128 —  a model of the HVAC system that is operable to predict the thermodynamic behavior of a structure… The model may be generated/updated using some or all of a variety of information, such as a history of indoor temperature, a history of outdoor temperature, a history of temperature of the structure, characteristics of the HVAC system, etc.]; 
obtaining, by the one or more processors, current temperature data from the monitored property [0013 — the thermostat may include HVAC control circuitry operable to actuate one or more elements of the HVAC system, and one or more sensors for measuring characteristics of the smart home environment; 0066, Fig. 3 — one or more sensors 302 in a device 300 may be able to, e.g., detect acceleration, temperature…  The primary sensor(s) can sense data central to the core operation of the device (e.g., sensing a temperature; 0079-0080 —  a temperature sensor 332 (that may be, e.g., one of sensors 302) in housing 334… Temperature sensor 332 allows the back plate 312 to operate as a fully functional thermostat… the back plate electronics 330 includes an MCU processor, and driver circuitry for opening and closing the HVAC control circuits, thereby turning on and turning off the one or more HVAC functions such as heating and cooling]; 
providing, by the one or more processors, the current temperature data to the generated energy model to generate a duty-cycle for turning an HVAC system of the monitored property off and on during on-peak hours [0079 —  a temperature sensor 332 (that may be, e.g., one of sensors 302) in housing 334… Temperature sensor 332 allows the back plate 312 to operate as a fully functional thermostat (provide current temperature); 0104 —  a DR event period may be on the order of a few minutes and referred to as an ‘instantaneous DR event’, which is an event narrowly tailored to an expected peak in aggregate energy demand. In such instances the peak in energy demand may be identified a few minutes (or a few hours) prior to the expected peak time (on-peak hours); 0108, Fig. 7 — In operation 704 an optimized control trajectory of an HVAC system is determined to be in effect during the DR event period…  a schedule of setpoint temperatures, an HVAC duty cycle schedule, etc.; 0131, Fig. 9 — parameter set may be a set of parameters that result in at least some energy reductions over the DR period as compared to the user's original schedule. For example, the first parameter 810 may be a 1° F. temperature offset in the direction of increased energy consumption while the second parameter 812 may be a 1° F. temperature offset in a direction of decreased energy consumption. Such a parameter set may result in less energy consumption over the DR event period — Processors use current temperature data with the energy model to generate a duty-cycle for turning an HVAC system of the monitored property off and on during a DR period corresponding with peak energy demand.  Note that thermostats utilize current and setpoint temperatures as input to control temperature.; 0141-0142, Fig. 7 —  the control trajectory may be re-determined when: (1) where an optimal schedule is implemented, the actual indoor temperature profile is different than the predicted indoor temperature profile… an actual indoor temperature of the structure (current temperature) may be monitored during the DR event period and compared to the expected indoor temperature profile]; and 
instructing, by the one or more processors, the HVAC system of the monitored property to cycle off and on based on the generated duty-cycle during the on-peak hours [0108, Fig. 7 — In operation 704 an optimized control trajectory of an HVAC system is determined to be in effect during the DR event period…  a schedule of setpoint temperatures, an HVAC duty cycle schedule, etc.; 0137 —  Once the DR event period begins, processing may continue to operation 708, where the HVAC system is controlled in accordance with the control trajectory… where the HVAC control trajectory includes a schedule of setpoint temperatures, thermostat 202 may control HVAC 203 in an attempt to reach and/or maintain those temperatures within a particular error threshold. For another example, where the HVAC control trajectory includes an HVAC duty cycle schedule, thermostat 202 may control an ON/OFF state of HVAC 203 in accordance with the duty cycle schedule].
Regarding claim 2,  Matsuoka discloses that in response to a predetermined amount of time before a start of on-peak hours, obtaining, by the one or more processors, the current temperature data from the monitored property, wherein the current temperature data comprises at least one of an outdoor temperature at the monitored property, an indoor temperature at the monitored property, a rate of change of the indoor temperature at the monitored property [0116-0117 — the DR event period may also include a pre-event period extending between a pre-event period begin time 806 to the DR event period begin time 802…  the outdoor temperature is greater than the indoor temperature (current temperature data) and an air conditioning system is actuated to reduce the indoor temperature in accordance with the original and/or candidate schedule; 0013, 0066, 0079-0080, Fig. 3 —  a temperature sensor 332 (that may be, e.g., one of sensors 302) in housing 334… Temperature sensor 332 allows the back plate 312 to operate as a fully functional thermostat… the back plate electronics 330 includes an MCU processor, and driver circuitry for opening and closing the HVAC control circuits, thereby turning on and turning off the one or more HVAC functions such as heating and cooling].
Regarding claim 4,  Matsuoka discloses that in response to an end of the on-peak hours and the HVAC system of the monitored property cycling off and on based on the generated duty-cycle, setting, by the one or more processors, a desired temperature of the monitored property that mitigates a whip back effect of an electric grid [0116-0117 — the DR event period may also include a post-event period extending between the DR event period end time 804 and a post-event period end time that is sometime after the DR event period end time; 0123 — The third parameter may also or alternatively extend between other periods of time, such as over the post-event period; 0131, Fig. 9 — parameter set may be a set of parameters that result in at least some energy reductions over the DR period as compared to the user's original schedule... Such a parameter set may result in less energy consumption over the DR event period — Reduced energy consumption in the post-event period mitigates a whip back effect of the electric grid after the DR event period; 0137 —  Once the DR event period begins, processing may continue to operation 708, where the HVAC system is controlled in accordance with the control trajectory… where the HVAC control trajectory includes a schedule of setpoint temperatures, thermostat 202 may control HVAC 203 in an attempt to reach and/or maintain those temperatures within a particular error threshold. For another example, where the HVAC control trajectory includes an HVAC duty cycle schedule, thermostat 202 may control an ON/OFF state of HVAC 203 in accordance with the duty cycle schedule].
Regarding claim 5,  Matsuoka discloses that prior to a time period during the on-peak hours, instructing, by the one or more processors, the HVAC system of the monitored property to execute a pre-cooling method, wherein the pre-cooling method instructs the HVAC system to reach a set temperature in the monitored property before the on-peak hours [0117 — pre-cooling is performed over the course of the pre-event period (i.e., from 1 pm to 2 pm), at a temperature offset defined by the first parameter 810].
Regarding claim 8,  Matsuoka discloses providing, by the one or more processors, a user interface to a client device of a user associated with the monitored property [0147 — A user of a device involved in energy management during a DR event may be presented with one or more of a variety of graphical user interfaces (GUI)]; 
receiving, by the one or more processors, an indication from the client device of a specific duty cycle for the HVAC system [0151 — the energy consumer alters the current setpoint (e.g., increases the temperature by 2° F.); 0108 — The control trajectory may include one or more of a variety of tangible control sequences for controlling the HVAC system, such as a schedule of setpoint temperatures, an HVAC duty cycle schedule, etc. Based at least in part on an original control trajectory (e.g., a schedule of setpoint temperatures initially defined by a user]; and 
instructing, by the one or more processors, the HVAC system of the monitored property to cycle off and on based on the specific duty cycle selected by the user [0137 —  Once the DR event period begins, processing may continue to operation 708, where the HVAC system is controlled in accordance with the control trajectory… where the HVAC control trajectory includes a schedule of setpoint temperatures, thermostat 202 may control HVAC 203 in an attempt to reach and/or maintain those temperatures within a particular error threshold. For another example, where the HVAC control trajectory includes an HVAC duty cycle schedule, thermostat 202 may control an ON/OFF state of HVAC 203 in accordance with the duty cycle schedule ; 0151 — the energy consumer alters the current setpoint (e.g., increases the temperature by 2° F.); 0108 — The control trajectory may include one or more of a variety of tangible control sequences for controlling the HVAC system, such as a schedule of setpoint temperatures, an HVAC duty cycle schedule, etc. Based at least in part on an original control trajectory (e.g., a schedule of setpoint temperatures initially defined by a user].
Regarding claim 9,  Matsuoka discloses a system [0040-0044, Figs. 1-3, 6 — an energy management and HVAC control system system] comprising: 
one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations [0072 —  intelligence components 316 can be implemented in the form of general-purpose processors carrying out computer code stored in local memory (e.g., flash memory, hard drive, random access memory; 0017, 0093-0102, Fig. 6 — processors 614] comprising: 
obtaining, by one or more processors, temperature data from a monitored property [0128 —  The model may be generated/updated using some or all of a variety of information, such as a history of indoor temperature, a history of outdoor temperature, a history of temperature of the structure, characteristics of the HVAC system, etc.]; 
generating, by the one or more processors, an energy model of the monitored property based on the obtained temperature data [0128 —  a model of the HVAC system that is operable to predict the thermodynamic behavior of a structure… The model may be generated/updated using some or all of a variety of information, such as a history of indoor temperature, a history of outdoor temperature, a history of temperature of the structure, characteristics of the HVAC system, etc.]; 
in response to a predetermined amount of time before a start of on-peak hours, obtaining, by the one or more processors, current temperature data from the monitored property [0116-0120, Fig. 9 — a pre-event period extending between a pre-event period begin time 806 to the DR event period begin time 802…  an air conditioning system is actuated to reduce the indoor temperature in accordance with the original and/or candidate schedule —a processor obtains current temperature information data from the monitored property in response to a defined pre-event period; 0104 —  a DR event period may be on the order of a few minutes and referred to as an ‘instantaneous DR event’, which is an event narrowly tailored to an expected peak in aggregate energy demand. In such instances the peak in energy demand may be identified a few minutes (or a few hours) prior to the expected peak time (on-peak hours); 0013 — the thermostat may include HVAC control circuitry operable to actuate one or more elements of the HVAC system, and one or more sensors for measuring characteristics of the smart home environment; 0066, Fig. 3 — one or more sensors 302 in a device 300 may be able to, e.g., detect acceleration, temperature…  The primary sensor(s) can sense data central to the core operation of the device (e.g., sensing a temperature; 0079-0080 —  a temperature sensor 332 (that may be, e.g., one of sensors 302) in housing 334… Temperature sensor 332 allows the back plate 312 to operate as a fully functional thermostat… the back plate electronics 330 includes an MCU processor, and driver circuitry for opening and closing the HVAC control circuits, thereby turning on and turning off the one or more HVAC functions such as heating and cooling];
providing, by the one or more processors, the current temperature data to the generated energy model to generate a duty-cycle for turning an HVAC system of the monitored property off and on during on-peak hours [0079 —  a temperature sensor 332 (that may be, e.g., one of sensors 302) in housing 334… Temperature sensor 332 allows the back plate 312 to operate as a fully functional thermostat (provide current temperature); 0104 —  a DR event period may be on the order of a few minutes and referred to as an ‘instantaneous DR event’, which is an event narrowly tailored to an expected peak in aggregate energy demand. In such instances the peak in energy demand may be identified a few minutes (or a few hours) prior to the expected peak time (on-peak hours); 0108, Fig. 7 — In operation 704 an optimized control trajectory of an HVAC system is determined to be in effect during the DR event period…  a schedule of setpoint temperatures, an HVAC duty cycle schedule, etc.; 0131, Fig. 9 — parameter set may be a set of parameters that result in at least some energy reductions over the DR period as compared to the user's original schedule. For example, the first parameter 810 may be a 1° F. temperature offset in the direction of increased energy consumption while the second parameter 812 may be a 1° F. temperature offset in a direction of decreased energy consumption. Such a parameter set may result in less energy consumption over the DR event period — Processors use current temperature data with the energy model to generate a duty-cycle for turning an HVAC system of the monitored property off and on during a DR period corresponding with peak energy demand.  Note that thermostats utilize current and setpoint temperatures as input to control temperature.; 0141-0142, Fig. 7 —  the control trajectory may be re-determined when: (1) where an optimal schedule is implemented, the actual indoor temperature profile is different than the predicted indoor temperature profile… an actual indoor temperature of the structure (current temperature) may be monitored during the DR event period and compared to the expected indoor temperature profile]; and 
instructing, by the one or more processors, the HVAC system of the monitored property to cycle off and on based on the generated duty-cycle during the on-peak hours [0108, Fig. 7 — In operation 704 an optimized control trajectory of an HVAC system is determined to be in effect during the DR event period…  a schedule of setpoint temperatures, an HVAC duty cycle schedule, etc.; 0137 —  Once the DR event period begins, processing may continue to operation 708, where the HVAC system is controlled in accordance with the control trajectory… where the HVAC control trajectory includes a schedule of setpoint temperatures, thermostat 202 may control HVAC 203 in an attempt to reach and/or maintain those temperatures within a particular error threshold. For another example, where the HVAC control trajectory includes an HVAC duty cycle schedule, thermostat 202 may control an ON/OFF state of HVAC 203 in accordance with the duty cycle schedule].
Regarding claim 10,  Matsuoka discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.
Regarding claim 12,  Matsuoka discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.
Regarding claim 13,  Matsuoka discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 5.
Regarding claim 16,  Matsuoka discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 8.
Regarding claim 17,  Matsuoka discloses a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations [0017 — a tangible non-transitory computer-readable storage medium including instructions that, when executed by a computer processor, cause the computer processor to perform operations; 0072 —  intelligence components 316 can be implemented in the form of general-purpose processors carrying out computer code stored in local memory (e.g., flash memory, hard drive, random access memory] comprising: 
obtaining, by one or more processors, temperature data from a monitored property [0128 —  The model may be generated/updated using some or all of a variety of information, such as a history of indoor temperature, a history of outdoor temperature, a history of temperature of the structure, characteristics of the HVAC system, etc.]; 
generating, by the one or more processors, an energy model of the monitored property based on the obtained temperature data [0128 —  a model of the HVAC system that is operable to predict the thermodynamic behavior of a structure… The model may be generated/updated using some or all of a variety of information, such as a history of indoor temperature, a history of outdoor temperature, a history of temperature of the structure, characteristics of the HVAC system, etc.]; 
in response to a predetermined amount of time before a start of on-peak hours, obtaining, by the one or more processors, current temperature data from the monitored property [0116-0120, Fig. 9 — a pre-event period extending between a pre-event period begin time 806 to the DR event period begin time 802…  an air conditioning system is actuated to reduce the indoor temperature in accordance with the original and/or candidate schedule —a processor obtains current temperature information data from the monitored property in response to a defined pre-event period; ); 0104 —  a DR event period may be on the order of a few minutes and referred to as an ‘instantaneous DR event’, which is an event narrowly tailored to an expected peak in aggregate energy demand. In such instances the peak in energy demand may be identified a few minutes (or a few hours) prior to the expected peak time (on-peak hours); 0013 — the thermostat may include HVAC control circuitry operable to actuate one or more elements of the HVAC system, and one or more sensors for measuring characteristics of the smart home environment; 0066, Fig. 3 — one or more sensors 302 in a device 300 may be able to, e.g., detect acceleration, temperature…  The primary sensor(s) can sense data central to the core operation of the device (e.g., sensing a temperature; 0079-0080 —  a temperature sensor 332 (that may be, e.g., one of sensors 302) in housing 334… Temperature sensor 332 allows the back plate 312 to operate as a fully functional thermostat… the back plate electronics 330 includes an MCU processor, and driver circuitry for opening and closing the HVAC control circuits, thereby turning on and turning off the one or more HVAC functions such as heating and cooling]; 
providing, by the one or more processors, the current temperature data to the generated energy model to generate a duty-cycle for turning an HVAC system of the monitored property off and on during on-peak hours [0079 —  a temperature sensor 332 (that may be, e.g., one of sensors 302) in housing 334… Temperature sensor 332 allows the back plate 312 to operate as a fully functional thermostat (provide current temperature); 0104 —  a DR event period may be on the order of a few minutes and referred to as an ‘instantaneous DR event’, which is an event narrowly tailored to an expected peak in aggregate energy demand. In such instances the peak in energy demand may be identified a few minutes (or a few hours) prior to the expected peak time (on-peak hours); 0108, Fig. 7 — In operation 704 an optimized control trajectory of an HVAC system is determined to be in effect during the DR event period…  a schedule of setpoint temperatures, an HVAC duty cycle schedule, etc.; 0131, Fig. 9 — parameter set may be a set of parameters that result in at least some energy reductions over the DR period as compared to the user's original schedule. For example, the first parameter 810 may be a 1° F. temperature offset in the direction of increased energy consumption while the second parameter 812 may be a 1° F. temperature offset in a direction of decreased energy consumption. Such a parameter set may result in less energy consumption over the DR event period — Processors use current temperature data with the energy model to generate a duty-cycle for turning an HVAC system of the monitored property off and on during a DR period corresponding with peak energy demand.  Note that thermostats utilize current and setpoint temperatures as input to control temperature.; 0141-0142, Fig. 7 —  the control trajectory may be re-determined when: (1) where an optimal schedule is implemented, the actual indoor temperature profile is different than the predicted indoor temperature profile… an actual indoor temperature of the structure (current temperature) may be monitored during the DR event period and compared to the expected indoor temperature profile]; and 
instructing, by the one or more processors, the HVAC system of the monitored property to cycle off and on based on the generated duty-cycle during the on-peak hours [0108, Fig. 7 — In operation 704 an optimized control trajectory of an HVAC system is determined to be in effect during the DR event period…  a schedule of setpoint temperatures, an HVAC duty cycle schedule, etc.; 0137 —  Once the DR event period begins, processing may continue to operation 708, where the HVAC system is controlled in accordance with the control trajectory… where the HVAC control trajectory includes a schedule of setpoint temperatures, thermostat 202 may control HVAC 203 in an attempt to reach and/or maintain those temperatures within a particular error threshold. For another example, where the HVAC control trajectory includes an HVAC duty cycle schedule, thermostat 202 may control an ON/OFF state of HVAC 203 in accordance with the duty cycle schedule].
Regarding claim 18,  Matsuoka discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.
Regarding claim 20,  Matsuoka discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Zacharchuk et al. U.S. Patent Publication No. 20140001977 (hereinafter Zacharchuk).
Regarding claim 3,  Matsuoka teaches the on-peak hours corresponds a to a time period [0104 —  a DR event period may be on the order of a few minutes and referred to as an ‘instantaneous DR event’, which is an event narrowly tailored to an expected peak in aggregate energy demand. In such instances the peak in energy demand may be identified a few minutes (or a few hours) prior to the expected peak time (on-peak hours);] and a utility company can charge a customer a power consumption rate across a time period [0006 —  the consumer is often granted certain benefits, such as more favorable rates for energy consumed outside of the peak demand period].
But Matsuoka fails to clearly specify that a utility company can charge a customer a maximum power consumption rate across the time period.
However, Zacharchuk teaches that a utility company can charge a customer a maximum power consumption rate across the time period [0135 — the broadcast controller 180 may be operable to enter one of the tiered demand response modes (e.g., the condition yellow demand response mode) if the electricity price exceeds a pricing threshold (which may be set by the user). Alternatively, the broadcast controller 180 may be operable to enter the condition yellow demand response mode during the times of the day when the time-of-day pricing is typically the highest, for example, in response to a timeclock event programmed by the user].
Matsuoka and Zacharchuk are analogous art.  They relate to HVAC systems and energy usage.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known maximum consumption rate of Zacharchuk for the consumption rate of Matsuoka for the predictable result of an HVAC control method where a utility can charge a maximum consumption rate during on-peak hours.
Regarding claim 11,  Matsuoka discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.
Regarding claim 19,  Matsuoka discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka in view of Drees et al. U.S. Patent Publication No. 20140142904 (hereinafter Drees).
Regarding claim 7,  Matsuoka teaches obtaining the data from the monitored property further comprises obtaining, by the one or more processors, a size of the monitored property [0112 — structure characteristics (size, number of rooms/bathrooms/etc.)], an amount of airflow produced in the monitored property, and a temperature outdoor the monitored property [0107 — thermostat 202 may monitor outdoor temperature or otherwise receive information regarding outdoor temperature,].
But Matsuoka fails to clearly specify obtaining an amount of airflow produced in the monitored property.
However, Drees teaches obtaining an amount of airflow produced in the monitored property [0159 — Other building data 1212 may include, for example, data from a building's HVAC system (e.g., a temperature set point, an outdoor airflow measurement, etc.)… Other building data 1212 may be used by building energy modeler 210 to model a building's energy use].
Matsuoka and Drees are analogous art.  They relate to HVAC systems and building energy usage.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above HVAC control method, as taught by Matsuoka, by incorporating the above limitations, as taught by Drees.  
One of ordinary skill in the art would have been motivated to do this modification to improve the energy model by accounting for HVAC air circulation.
Regarding claim 15,  Matsuoka discloses all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.
Allowable Subject Matter
Claim(s) 6 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
None of the cited references taken either alone or in combination with the prior art of record discloses the HVAC system to duty-cycle between a first temperature and a second temperature during the on-peak hours and adjusting the generated duty cycle based on the proximity to which the actual temperature of the monitored property reaches the first temperature.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fadell et al. U.S. Patent Publication No. 20150276239 that teaches an environmental control system with a home thermal model.
Chandan et al. U.S. Patent Publication No. 20170102158 that teaches scheduling for air conditioners with user environment modelling.
Sloop et al. U.S. Patent Publication No. 20170206615  that teaches methods and systems, including computer program products, for determining a load control schedule for energy control devices using a load shifting optimization model and applying the load control schedule to adjust the energy control devices.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119